Title: From George Washington to James Ash, 29 July 1798
From: Washington, George
To: Ash, James



Sir,
Mount Vernon, 29th July 1798

I have been duly honored with the receipt of your favour of the 23d Instant.
As you are known to, and have a reliance on the friendship of the Secretary of War, there can be no doubt but that his recommendation of you to the President of the United States would ensure you a Commission in the line of the army.
With respect to the Gentlemen who are to compose my family as Aids de Camp, so many considerations must combine in the choice of them that I shall delay making it—unless a particular case should occur—until I take the Field. With thanks however for your offer I am Sir Your Most Obedt Hble Servt

Go: Washington

